DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric A. Bomkamp (Reg. No. 71,218) on 7/19/2022.
The application has been amended as follows: 
(Currently Amended)  A laser detection system comprising:
	a sample chamber comprising an enclosed volume for receiving and containing a volume of sample gas; 
	one or more laser modules, wherein each laser module comprises:
	a laser housed in a laser housing comprising an output aperture, wherein the laser is configured to produce a respective laser beam for excitation of one or more different materials in the sample gas and to output the laser beam via the output aperture, and wherein the one or more laser modules are outside the sample chamber;
	a detector apparatus for detecting light output from the sample chamber;
	an optical interface between the sample chamber and the one or more laser modules, having at least one optical window, and wherein the at least one optical window of the optical interface is at least partially transparent to the laser beams output from the one or more laser modules; and
a coupling mechanism configured to position each laser module of the one or more laser modules in a close-coupling arrangement relative to the at least one optical window of the optical interface such that, in use, the laser beams are unmodified by passage between the output aperture of the laser housing of the laser module and the at least one optical window of the optical interface, 
	wherein the coupling mechanism comprises a coupling member comprising: 
		a protrusion extending from a surface of the sample chamber; and 
		a corresponding cavity forming part of the one or more laser modules and configured to receive the protrusion to thereby position and hold the one or more laser modules in the close-coupling arrangement, wherein the coupling member comprises a rimmed seating at an end of the protrusion, wherein the at least one optical window of the optical interface is fixed in the rimmed seating, and wherein the at least one optical window of the optical interface and the rimmed seating are dimensioned such that the at least one optical window of the optical interface fixed in the rimmed seating and the rimmed seating form a flat surface at the end of the protrusion, 
		wherein the protrusion is hollow, 
		wherein the system further comprises a collimating lens provided inside the protrusion, and
		wherein the collimating lens is positioned in the protrusion such that at least part of the collimating lens is provided inside the corresponding cavity when in the close-coupling arrangement.  


4.	(Currently Amended)  A system as claimed in claim 2, wherein at least one of:
	the output aperture of the laser housing comprises at least one window through which the laser beams pass in operation, and the at least one window of the laser housing is in direct contact with the at least one optical window of the optical interface; 
	the at least one optical window of the second optical interface is in direct contact with the detector apparatus.

38.	(Cancelled) 
39. 	(Currently Amended) A system as claimed in claim 1, wherein the coupling member is part of an interface plate configured to accommodate a respective laser module.
40. 	(Cancelled)
41.	(Currently Amended) A system as claimed in claim 1, wherein the corresponding cavity of the laser module housing is positioned directly below a lower surface of the laser module housing, and wherein the protrusion and the corresponding cavity are sized such that, when the corresponding cavity of the laser module is mounted on the coupling member and in the close-coupling arrangement, the lower surface of the laser housing is flush with the flat surface at the end of the protrusion. 

42.	(Currently Amended) A system as claimed in claim 1, wherein the corresponding cavity is dimensioned to complement and conform to the shape of the protrusion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a sample chamber comprising an enclosed volume for receiving and containing a volume of sample gas … wherein the coupling mechanism comprises a coupling member comprising: a protrusion extending from a surface of the sample chamber; and a corresponding cavity forming part of the one or more laser modules and configured to receive the protrusion to thereby position and hold the one or more laser modules in the close-coupling arrangement, wherein the coupling member comprises a rimmed seating at an end of the protrusion, wherein the at least one optical window of the optical interface is fixed in the rimmed seating, and wherein the at least one optical window of the optical interface and the rimmed seating are dimensioned such that the at least one optical window of the optical interface fixed in the rimmed seating and the rimmed seating form a flat surface at the end of the protrusion, 	wherein the protrusion is hollow, wherein the system further comprises a collimating lens provided inside the protrusion, and wherein the collimating lens is positioned in the protrusion such that at least part of the collimating lens is provided inside the corresponding cavity when in the close-coupling arrangement,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877